Case 1:18-cv-01300-PL|\/|-RSK ECF No. 1 filed 11/20/18 Page|D.l Page 1 of 5

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

TRUSTEES OF THE MICHIGAN REGIONAL
COUNCIL OF CARPENTERS EMPLOYEE
BENEFITS FUND; TRUSTEES OF THE
MILLWRIGHTS LOCAL 1102 VACATION
FUND; TRUSTEES OF THE MICHIGAN
CARPENTERS PENSION FUND; TRUSTEES
OF THE MILLWRIGHTS’ LOCAL NO. 1102
SUPPLEMENTAL PENSION FUND;
TRUSTEES OF THE MILLWRIGHTS’ LOCAL
NO. 1102 APPRENTICESHIP FUND;
TRUSTEES OF THE UBC CARPENTERS
INTERNATIONAL TRAINING FUND;
TRUSTEES OF THE UBC MILLWRIGHT
LABOR-MANAGEMENT INDUSTRY
PROMOTION FUND; TRUSTEES OF THE
WESTERN MICHIGAN CONTRACTORS
ASSOCIATION INDUSTRIAL PROMOTION
FUND; and MILLWRIGHTS’ LOCAL UNION
NO. 1102 of the MICHIGAN REGIONAL
COUNCIL OF CARPENTERS,

Plaintiffs,

Case NO.
vs. Hon.

PRO SERVICES, INC., a Michigan Corporation,

Defendant.

 

CoMPLAlNT

Plaintiffs complain against Defendant as follows:

1. Plaintiffs, Trustees of the Michigan Regional Council of Carpenters Employee
Beneflts Fund, Successor in interest to the Millwrights Local 1102 Health and Welfare Fund;
Trustees of the Millwrights Local 1102 Vacation Fund; Trustees of the Michigan Carpenters
Pension Fund; Trustees of the Millwrights’ Local No. 1102 Supplemental Pension Fund;

Trustees of the Millwrights’ Local No. 1102 Apprenticeship Fund; Trustees of the UBC

Case 1:18-cv-01300-PL|\/|-RSK ECF No. 1 filed 11/20/18 Page|D.Z Page 2 of 5

Carpenters lnternational Training Fund; Trustees of the UBC Millwright Labor-Management
lndustry Promotion Fund; and Trustees of the Western Michigan Contractors Association
lndustrial Promotion Fund (collectively "the Funds") are each a jointly-trusteed lund established
pursuant to Section 302 of the Labor Management Relations Act ("LMRA"), 29 U.S.C. Section
186 and Section 302 and 515 of the Ernployee Retirernent lncorne Security Act of 1974
(ERISA), 29 U.S.C. Sections 1132 and 1145, and bring this action through their respective
Trustees, on behalf of themselves, and their individual participants

2. The Millwrights Local Union No. 1102 of the Michigan Regional Council of
Carpenters, AFL-CIO (“the Union”) is a labor organization, as defined in Section 451 of the
National Labor Relations Act, 29 U.S.C. § 152 (5), With its principal place of business located at
23401 l\/lound Road, Warren, Michigan 48091.

3. Upon information, knowledge and belief, Defendant Pro Services, lnc.
(hereinafter referred to as “the Employer”i is a Michigan corporation, With its principal place of
business located at 8132 Merchant Place, Portage, MI 49002 and its corporate identification
number is 800583658.

4. Jurisdiction of this Court is founded on Section 301(a) of the LMRA, as
amended, 29 U.S.C. Section 185(a) and Sections 502 and 515 of ERISA, 29 U.S.C. Section
1132 and 1145, as amended by the Multiemployer Pension Plan Amendment Act of 1980
("l\/IPPAA") and Federal common law. This Court also has supplemental jurisdiction of any
state-law claims ancillary to the relief sought herein.

COUNT I
ERISA: DELINOUENT CONTRIBUTIONS

5. Plaintiffs hereby re-allege and incorporate the allegations of Paragraphs 1

through 4 of their Complaint as fully set forth herein.

_2-

Case 1:18-cv-01300-PL|\/|-RSK ECF No. 1 filed 11/20/18 Page|D.S Page 3 of 5

6. Section 515 of ERISA provides that “every employer who is obligated to make
contributions to a multi-employer plan under the terms of the plan or under the terms of a
collectively bargained agreement shall, to the extent not inconsistent with law, make such
contributions in accordance with the terms and conditions of such plan or such agreement.”

7. Section 502 of ERISA provides a federal forum for enforcement of the various
duties imposed by ERISA, including, but not limited to, allowance of a lawsuit to enjoin any act
which violates ERISA or to obtain other appropriate legal and equitable relief.

8. Pursuant to the collective bargaining agreement (hereinafter “CBA”) between
Employer and the Union, Employer agreed to make employee fringe benefit contributions and
assessments to the Funds for each employee covered by the collective bargaining agreement,
which are individuals in the appropriate bargaining unit Who perform covered work
("Employees"), and to be bound by the terms and conditions set forth in the Funds' Trust
Agreements (the "Trust Agreements"). Defendants have copies of all records within their files;
notwithstanding, Plaintiffs have attached a copy of the signature page of the collective
bargaining agreement as Exhibit 1.

9. The Funds are third~party beneficiaries of the parties’ collective bargaining
agreement.

10. Employer has violated both its contractual and statutory obligations by failing to
make all of the fringe benefit contributions and assessments due on behalf of each Employee
covered by the collective bargaining agreement and as incorporated in same, the relevant Trust

Agreements.

Case 1:18-cv-01300-PL|\/|-RSK ECF No. 1 filed 11/20/18 Page|D.4 Page 4 of 5

1 1. As a result of Employer’s violations of its contractual and statutory obligations,
Employer has violated ERISA, the collective bargaining agreement and the relevant Trust
Agreemerits.

12. Plaintiffs are entitled to all remedies under ERISA, including, but not limited to,
payment of fringe benefit contributions owed, audit assessments, liquidated damages, attorneys’
fees and costs.

13. At all relevant times, Employer was bound to the parties’ collective bargaining

agreement, which includes, but is not limited to, the time period of J anuary 2013 to the present

14. The Funds have been damaged in an amount as found due by August 17, 2018
audit in the amount of $3,533,648.37 covering the work months of J anuary 2013 through March
2016 (see attached Exhibit 2).

WI-IEREFORE, Plaintiffs request that the Honorable Court grant the following relief:
a. Enter a judgment in the Plaintiffs' favor against Ernployer, in the amount of at least

$3,533,648.37, together with any accumulated interest thereon, actual attorney fees,

court costs, audit and other collection costs and other sums as may become due or
discovered to be due the Funds during the pendency of this action;

b. Order an updated audit of the Ernployer to determine any additional amount due the
Plaintiffs;

c. That jurisdiction of this matter be retained pending compliance with the Court's orders;
and

d. Any such other, further or different relief as may be just and equitable under the
circumstances.

Case 1:18-cv-01300-PLl\/|-RSK ECF No. 1 filed 11/20/18 Page|D.5 Page 5 of 5

Dated: November 20, 2018

W:\FUNDS\Mill\LlTlGATE\Pro Services\ProComplaint.doc

Respectfully submitted,

NOVARA TESIJA & CATENACCl, P.L.L.C.

By: Zs/Bryan M. Beckerman
Bryan M. Beckerman (P51925)

David Malinowski (P72076)
Attorneys for Plaintiffs

2000 Town Center, Ste. 23 70
Southfield, Ml 48075-1314
(248) 354-0380
bmb@ntclaw.com

 

